August 31, 2006


Mr. Randy Frazier
Metropolitan Transit Authority
P.O. Box 61429
Houston, TX 77208-1429
Mr. David Wayne Hodges
Kennedy Hodges, LLC
3701 Kirby Drive, Suite 400
Houston, TX 77098

RE:   Case Number:  04-0757
      Court of Appeals Number:  01-04-00022-CV
      Trial Court Number:  2003-11948

Style:      METROPOLITAN TRANSIT AUTHORITY
      v.
      M.E.B. ENGINEERING, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |